Citation Nr: 9931615	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-17 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to July 31, 1997 for a 
100 percent evaluation for post-traumatic stress disorder 
(PTSD), to include the issue of whether VA rating decisions 
in March 1987 and November 1988 contained clear and 
unmistakable error.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION


The veteran served on active duty from December 1967 to 
August 1970.  The record also reflects that he served in 
Vietnam and received a Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas in which the RO granted a 100 percent 
evaluation for PTSD, effective from July 31, 1997.  A Notice 
of Disagreement was filed in June 1998.  A Statement of the 
Case was filed in October 1998 and a substantive appeal was 
filed in November 1998.

The Board notes that in November 1998, the veteran submitted 
correspondence to the RO indicating that wished to withdraw 
the appeal for an earlier effective date.  However, 
subsequently there is of record a decision review officer 
conference report in which it was stated that the veteran 
wished to reinstate the appeal.  The decision review officer 
indicated that the claim would be forwarded to the Board, 
noting that the Board might refuse jurisdiction.  The Board 
has determined as an initial matter that it will retain 
jurisdiction in this case, because all of the appropriate 
procedures for an timely appeal of the issue were followed 
and since the most recent correspondence indicates that the 
veteran wishes to pursue the appeal.  

As will be discussed below, the Board has received 
information that the veteran is in extremely poor health, 
including having end stage chronic liver disease.  According 
to a statement from a VA physician in a letter received at 
the Board in September 1999, the veteran's life expectancy is 
"very limited".  The Board believes that under these 
circumstances this claim should be resolved as expeditiously 
as possible.  Therefore, this case will be advanced for 
earlier consideration and determination on the Board's own 
motion; sufficient cause therefor has obviously been shown.  
See 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for PTSD 
was received in May 1993.

2.  The veteran was not demonstrated to have had PTSD 
symptomatology consistent with the assignment of a 100 
percent disability rating prior to July 31, 1997.  

3.  VA rating actions in March 1987 or November 1988 rating 
did not contain clear and unmistakable error as to the 
application of facts of record to the law and regulations, 
and reasonable minds could differ as to what should have been 
the appropriate outcome of those decisions.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for PTSD 
were not met prior to July 31, 1997.  38 U.S.C.A. §§ 1155 
5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1999); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

2.  The rating decisions of March 1987 and November 1988 did 
not contain clear and unmistakable error.  38 C.F.R. 
§3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that an effective date prior to July 31, 
1997 should be assigned for the grant of a 100 percent 
evaluation for PTSD.  He maintains that the proper effective 
date for the 100 percent disability rating should be at least 
as of August 1, 1987, representing the time at  which he 
believes he became totally disabled as a result of PTSD.

In the interest of clarity, the Board will initially describe 
the factual background which is relevant to the veteran's 
claim.  The pertinent law and VA regulations will then be 
described.  Finally, the Board will analyze the veteran's 
claim and render a decision.

Factual Background

The service medical records reflected that the veteran was 
treated for a condition diagnosed as acute, undifferentiated, 
schizophrenic reaction during service.  Upon mental hygiene 
consultation conducted in June 1970, a diagnosis of chronic, 
severe, emotionally unstable personality, existing prior to 
service.  It was recommended that the veteran be discharged 
from service.  

The veteran filed his original claim of entitlement to 
service connection for a psychiatric disability in September 
1970.  A VA examination was conducted in October 1970, at 
which time a diagnosis of emotionally unstable personality 
was made.  The evidence also reflects that the veteran was 
hospitalized from November 1970 until March 1971 resulting in 
a diagnosis of anxiety neurosis.  By rating action of July 
1971, service connection was denied for emotional unstable 
personality.  The RO reasoned that this condition was a 
constitutional or developmental abnormality which was not a 
disability under the law.  See 38 C.F.R. §§ 3.303, 4.9.  

In March 1985, a board of three VA psychiatrists reviewed the 
evidence and concluded that the veteran's mental symptoms 
which were noted in service were the initial manifestations 
of his current psychiatric disorder, PTSD.  By rating action 
of May 1985, the RO granted service connection for PTSD.  A 
50 percent disability rating was assigned, effective from 
January 25, 1985.  

A VA examination was conducted in December 1986, at which 
time a diagnosis of chronic PTSD was made.  Mental status 
examination revealed that the veteran was alert and oriented.  
There was no evidence of loose association, thought blocking, 
or delusional or hallucinatory material.  There was no 
evidence of any paranoid or psychotic thinking or of suicidal 
or homicidal ideation.  The examiner noted that the veteran 
had been unemployed for approximately 6 years, but he was 
considered to be employable if his anxiety level lessened.  
The examiner indicated that the veteran's PTSD was moderately 
severe.  By rating action of March 1987, the RO denied an 
evaluation in excess of 50 percent for PTSD.  The veteran did 
not appeal that determination.

In June 1988, the veteran filed a claim for an increased 
evaluation for PTSD and indicated that he was unable to work 
due to this condition.  VA medical records showed that the 
veteran was seen for a psychiatric consultation in June 1988, 
at which time assessments of PTSD and alcohol dependence were 
made.  He was to hospitalized for treatment; however, the 
veteran decided against hospitalization and was never 
formally admitted.

A VA neuropsychiatric examination was conducted in October 
1988.  Mental status examination revealed that he was alert 
and oriented.  A severe tremor of the right arm and hand was 
noted.  The veteran cried throughout the evaluation, 
especially when talking of Vietnam.  There was no evidence of 
a thought disorder, hallucinations or delusional thinking.  
There was evidence of depression and anxiety, but no evidence 
of suicidal or homicidal ideation.  Diagnostic impressions of 
PTSD and alcohol dependence were made.  The examiner opined 
that the veteran was considered to be unemployable and was 
considered to have a psychiatric impairment of a moderately 
severe to severe degree to prevent gainful employment.
By rating action of November 1988, the RO confirmed and 
continued the previously-assigned 50 percent disability 
rating for PTSD.  The veteran did not appeal that 
determination.

VA medical records showed that the veteran was hospitalized 
from February to April 1990 due to complaints of depression, 
decreased motivation and recurrent nightmares of Vietnam.  He 
also identified alcohol as a problem.  Diagnoses of PTSD and 
alcohol abuse were made and a GAF score of 45 was assigned.   
A post-hospitalization evaluation in excess of 50 percent was 
denied in a June 1990 rating action.  That determination was 
not appealed.

In rating actions in June 1992 and in November 1992, the RO 
continued the previously assigned 50 percent disability 
rating for PTSD.  The veteran did not appeal those 
determinations.

In May 1993, the veteran filed a claim for an increased 
disability evaluation.  A VA PTSD examination was conducted 
in April 1994.  The veteran was described as alert, oriented 
and cooperative and his mood was described as dysphoric.  His 
affect was anxious and labile.  There was no evidence of 
hallucinations or delusions.  Impressions of chronic, severe 
PTSD and episodic alcohol abuse were made.

By rating action of September 1994, the RO denied an 
evaluation in excess of 50 percent for PTSD.  That 
determination was appealed.  The 50 percent evaluation for 
PTSD was confirmed and continued in an October 1995 rating 
action.

In March 1997, VA medical records dated from 1994 to 1997 
were submitted for the record.  Complaints of nightmares and 
flashbacks were noted in a November 1995 record.  The records 
showed that in September 1996, the veteran enrolled in a 
trauma recovery program to treat his PTSD and related 
symptoms.  Upon evaluation conducted in September 1996, a 
history of the veteran's employment revealed that he had been 
unemployed since 1982.  He had held 14 jobs, the longest of 
which was held for 4 years.  Diagnoses of PTSD and alcohol 
abuse were made.  In a Supplemental Statement of the 
Case/rating action dated in March 1997, the RO denied an 
evaluation in excess of 50 percent for PTSD.

The veteran underwent a VA PTSD examination on July  31,1997.  
At that time, symptoms of nightmares and sleep impairment 
were noted.  Upon mental status examination, the veteran was 
alert, oriented and cooperative, his mood was irritable, 
dysphoric and unstable and he was in tears several times 
during the evaluation.  Affect was depressed and appropriate.  
Speech was normal and content was relevant and goal directed.  
There was no evidence of hallucinations or delusions.  Memory 
for remote and recent events appeared grossly intact.  The 
impressions were chronic PTSD and alcohol dependence in early 
sustained remission.  A GAF score of 40 was assigned for the 
current and past year.  The examiner commented that the 
veteran was unemployable due to his PTSD symptoms.  

By rating action of December 1997, the RO granted a 100 
percent evaluation for PTSD, effective from July 31, 1997, 
which was the date of the most recent VA psychiatric 
examination, during which the examiner commented that the 
veteran was unemployable due to his PTSD.

Relevant Law and Regulations

Effective dates

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
as well as 38 C.F.R. § 3.400(o).  These legal criteria 
provide that, in general, the effective date of an award of 
increased compensation is the date of the receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  The effective 
date of an award of increased compensation can be the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") and VA General Counsel 
have interpreted the laws and regulations pertaining to the 
effective date of an increase.  If an increase in disability 
occurred within one year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If an increase in disability occurred more 
than one year prior to the claim, the increase is effective 
as of the date of claim.  If the increase occurred after the 
date of claim, the effective date is the date of increase.  
38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (1999).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (1999), provides that (a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

A rating action becomes final unless it is appealed within 
one year.  After a claim has been denied by a rating decision 
that was unappealed or from which an appeal was not 
perfected, it may be challenged on the basis that it 
contained clear and unmistakable error.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.105, 20.200, 20.302, 20.1103.

Rating psychiatric disabilities

In considering at what point the evidence demonstrated that 
the criteria for a 100 percent evaluation for PTSD were met, 
it is necessary for the Board to set forth the criteria for 
rating PTSD in VA's Schedule for Rating Disabilities.

The relevant schedular criteria have changed twice since 
1987.  The first change was effective on February 3, 1988 and 
the second change was effective on November 7, 1996.

On February 3, 1988, the VA Schedule for Rating Disabilities 
was amended with respect to certain psychiatric disorders, 
including psychoneurosis.  53 Fed. Reg. 22 (January 4,1988).  
Before that date, the VA Schedule for Rating Disabilities 
called for the following rating levels with respect to 
psychoneurotic disorders:

100% - The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation  
in the community.  Totally incapacitating psychoneurotic,  
symptoms bordering on gross repudiation of reality with  
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in  profound 
retreat from mature behavior.  Demonstrably  unable to obtain 
or retain employment.

70% - Ability to establish and maintain effective or 
favorable relationships with people is seriously impaired.  
The  psychoneurotic symptoms are of such severity and  
persistence that there is pronounced impairment in the  
ability to obtain or retain employment.
 
50% - Ability to establish or maintain effective or favorable 
relationships with people is substantially impaired.  By  
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in severe industrial impairment.

After February 3, 1988 and prior to November 7, 1996, 38 
C.F.R. § 4.132, Diagnostic Code 9411 provided that a 50 
percent evaluation was warranted for PTSD where the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people had been severely 
impaired and that the psychoneurotic symptoms had been of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and that 
there had been totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The individual must have been 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On and after November 7, 1996, the pertinent provision 
governing the evaluation of PTSD provide that a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  A 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic code 9411 (1999).

CUE

The veteran's representative has raised the issue of whether 
the RO rating decisions in March 1987 and/or December 1998 
contained clear and unmistakable error (CUE).

The veteran did not appeal the March 1987 and November 1988 
rating decisions in which the RO denied an evaluation in 
excess of 50 percent for PTSD.  Therefore, those decisions 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).  Such final decisions 
may, however, be reversed or amended where evidence 
establishes that clear and unmistakable error existed.  38 
C.F.R. § 3.105(a) (1998).

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding. will be accepted as correct in the absence 
of CUE.  The Court has propounded a three- pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
en banc).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts:  t is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

Analysis

Earlier Effective Date

The veteran has argued that an effective date prior to July 
31, 1997 is warranted and that the proper effective date 
should be August 1, 1987, the date he believes he became 100 
percent disabled as a result of PTSD.

In this case, the RO denied entitlement to an increased 
rating for PTSD in various unappealed rating decisions, the 
last of which was in November 1992.  Since the November 1992 
rating action was not appealed, a claim prior to that date 
could not serve as the basis for an increased evaluation.  
See Lalonde v. West, 12 Vet. App. 377 (1999) [a claim filed 
prior to a final denial cannot serve as the basis for an 
earlier effective date].  

The veteran's current claim dates from May 1993, when he 
submitted a claim for an increase rating for his service-
connected PTSD and requested benefits for total 
unemployability.  Initially, the Board has applied the 
provisions of 38 C.F.R. § 3.400(o)(1)(2), as explained above.  
That is, if an increase in disability occurred within one 
year prior to the claim for increase, the effective date of 
the increase is the date on which the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In this case, the evidence does not reflect that an increase 
in disability was factually ascertainable within a year or 
more prior to May 1993.  In fact, between April 1990 and May 
1993, there is no medical evidence whatsoever pertaining the 
veteran's claim.  Accordingly, there is no basis for the 
assignment of an effective date prior to May 1993.  

The question thus becomes at what point subsequent to the May 
1993 claim for increase was it factually ascertainable that 
an increase in disability had occurred such that the PTSD 
warranted a 100 percent evaluation.

In this case, the only evidence of record concerning his 
psychiatric status submitted between May 1993 and July 1997 
consists of VA treatment records and an April 1994 VA 
examination report.  The VA medical records dated from 1994 
to 1997 do not provide a clear, detailed picture of the 
veteran's PTSD symptomatology such that an informed 
determination can be made as to his level of disability 
caused by his PTSD.  The records simply provided general 
information reflecting that the veteran enrolled in a trauma 
recovery program to treat his PTSD and related symptoms.  
There was no opinion expressed in those records as to his 
employability nor did the records reflect that the 
symptomatology required for an evaluation of 100 percent or 
even in excess of 50 percent were met under either the former 
or amended rating criteria.

Similarly, the April 1994 VA examination report does not 
reveal that an evaluation in excess of 50 percent was 
warranted under either the new or old rating criteria based 
upon the findings made at that time.  Although a diagnosis of 
chronic, severe PTSD was made, the findings showed that the 
veteran was described as alert, oriented and cooperative and 
his mood was described as dysphoric.  His affect was anxious 
and labile.  There was no evidence of hallucinations or 
delusions.  There was nothing mentioned with respect to the 
veteran's employability except a notation that he earned 
money cutting grass for people that he knew.  With respect to 
his socialization, the examination report stated that the 
veteran had reported that he did not like to be around 
people.  However, the report also revealed that the veteran 
had been married for two years (no problems were identified) 
and that a 19 year old son lived with the veteran and his 
wife, and that the veteran got along well with him.  

The findings made on VA examination conducted in April 1994 
do not indicate that the veteran was totally impaired as a 
result of PTSD.  Upon application of the rating criteria in 
effect prior to November 7, 1996, the findings do show that 
the veteran's PTSD resulted in virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or a demonstrable 
inability to obtain or retain employment.   

It was not until the VA examination conducted on July 31, 
1997 that the examiner specified that the veteran was 
unemployable due solely to his PTSD symptoms, thereby 
warranting the grant of a 100 percent evaluation.  
Accordingly, since the increase occurred after the date of 
claim, the effective date is the date of increase, which in 
this case was shown at the earliest on July 31, 1997.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
Therefore, an effective date prior to July 31, 1997 for the 
assignment of a 100 percent evaluation for PTSD is denied.


Clear and Unmistakable Error

Among the veteran's contentions pertaining to the claim of 
entitlement to an effective date prior to July 31, 1997 for 
the assignment of a 100 percent disability evaluation for 
PTSD is the argument that the rating actions in March 1987 
and/or in November 1988 contained clear and unmistakable 
error.  As noted above, CUE requires that error "must appear 
undebatably".  See Akins, supra.

The veteran and his representative have in effect argued that 
the findings made on VA examinations conducted in December 
1986 and October 1988 required the conclusion that the 
veteran's disability warranted a 100 percent rating.  The 
December 1986 examination report contained a notation that 
the veteran had been unemployed for 6 years, but he was 
considered to be employable if his anxiety level lessened.  
It was noted that he was considered to have a psychiatric 
impairment of moderately severe degree.  The October 1988 
examination report contained a notation that the veteran was 
considered to be unemployable and was considered to have a 
psychiatric impairment of moderately severe degree.  

The contentions of the veteran and his representative amount 
to a dispute as to how the evidence was weighed by the RO.  
As noted, in order to assert a valid claim of CUE, a veteran 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  Fugo and Russell, supra.  Therefore, 
this argument, without more, does not show that the prior 
RO's decisions contained CUE.  The veteran has not pointed to 
any erroneous information contained in the reports or any 
misapplication of the facts or law.  Moreover, each 
examination report indicated that the veteran's PTSD 
symptomatology was not totally disabling, but rather was less 
than that, namely moderately severe in degree.

In this case, the RO could have given more weight to other 
findings made by the VA examiners, particularly the October 
1988 examination report, which stated that the veteran was 
unemployable, evidently due to PTSD.  However, the October 
1988 examination report also stated that the veteran's PTSD 
disability was only moderately severe in degree, and the 1986 
examination report indicated that the veteran was possibly 
employable.  Thus, the Board cannot say that it was 
"undebatable" that the RO's decisions in 1987 and 1988 
contained error in failing to assign a 100 percent disability 
rating for the veteran's PTSD.  There was evidence on which 
the RO could and did rely, particularly the reference to 
"moderately severe" PTSD symptoms, to deny a rating in 
excess of 50 percent at that time.  Put another way, evidence 
then of record supported the RO's conclusion that the 
veteran's demonstrated PTSD symptomatology approximated that 
which called for 50 percent ratings under either the pre- or 
post-February 1988 schedular criteria in that it was 
characterized by VA psychiatric examiners as being only 
"moderately severe", that is less that "severe" and 
equivalent to "considerable" symptomatology.

Based on the foregoing analysis, the Board is of the view 
that the veteran's arguments do not constitute a valid claim 
of CUE as to either the RO's March 1987 or November 1988 
rating decision.  Accordingly, the Board concludes that clear 
and unmistakable error was not shown in either the March 1987 
or November 1988 rating actions.

Additional considerations

The Board has considered whether the determination which has 
been rendered as to the claims of clear and unmistakable 
error herein has prejudiced the veteran in any way and 
whether the determination would be in violation of Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  The Bernard decision 
expressly addressed circumstances in which statutory or 
regulatory provisions or analysis had not initially been 
considered by the RO, prior to consideration of such by the 
Board.  

In this case, the RO did not expressly address the veteran's 
contention of clear and unmistakable error made in 
conjunction with the adjudication of the veteran's claim for 
an earlier effective date.  The Board has adjudicated this 
matter under special circumstances identified in the record.  
As discussed in the Introduction, the record contains a VA 
physician's statement dated in September 1999 in which it was 
reported that the veteran's life expectancy was very limited.  
Accordingly, the Board feels that time is of the essence and 
that under the circumstances a remand would be ill-advised 
and likely futile.  The Board also notes that the veteran's 
representative did provide detailed arguments with respect to 
the contentions of clear and unmistakable error in the 1987 
and 1988 rating actions.  With this in mind, the Board does 
not believe that the veteran is prejudiced by this Board 
decision.

Conclusion

In summary, if the increase occurred after the date of claim, 
the effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In this 
case the date of the increase was shown not prior to July 31, 
1997, the date of a VA examination.  Moreover, the contention 
that the rating actions of March 1987 and November 1988 
contain clear and unmistakable error is without merit and 
does not afford the basis for an earlier effective date.  
Accordingly, the Board concludes that entitlement to an 
effective date prior to July 31, 1997 is denied.


ORDER

The claim of entitlement to an effective date prior to July 
31, 1997 for the assignment of a 100 percent disability 
evaluation for PTSD is denied.

Clear and unmistakable error has not been shown in rating 
actions of March 1987 and November 1988.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.] GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job). 

  The Board notes that the revised rating criteria did not become effective until November 7, 1996 and that 
therefore the revised rating criteria could not be used to grant the veteran a higher evaluation prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  The Board observes in passing that even upon application of the rating criteria currently in effect for 
PTSD, found at 38 C.F.R. § 4.130 (1999), the April 1994 VA examination findings did not reflect that total 
occupational and social impairment was shown.

